NATHANIEL R. JONES, Circuit Judge,
concurring.
Although I concur in the majority’s decision to dismiss this action, I am unable to join in the conclusions reached by the majority. My primary disagreement with the majority’s reasoning is the assumption that the Crockers are “dissatisfied with the educational program provided for their handicapped child.” Ante at 936 (emphasis added). From that assumption, the majority concludes that the Crockers’ claims should be dismissed “because [they] have failed to avail themselves of mandatory, and effective, state procedures for resolving their dispute about their handicapped child’s educational program.” Ante at 937. While I agree that parents must challenge their child’s individualized educational program (IEP) in order to state a claim under the Education of the Handicapped Act, 20 U.S.C. § 1415(e) (1982) (EHA), the thrust of their challenge here is not their son’s IEP. The Crockers are in fact challenging whether the State of Tennessee can delegate power and control over high school athletics to a “judgment proof” volunteer organization such as the TSSAA. That being so, it would be futile to require the Crockers to exhaust their administrative remedies under the EHA.
The Crockers’ allegations are similar to those made in Gilmore v. City of Montgomery, 417 U.S. 556, 94 S.Ct. 2416, 41 L.Ed.2d 304 (1974). In that case, the plaintiffs asserted that the state attempted to “delegate” the control of public recreational facilities to a racially segregated private entity.
In examining “whether the city’s involvement in the alleged discriminatory activity of segregated private schools and other private groups, through its providing recreational facilities, constitutes ‘state action’ subject to constitutional limitation,” the Gilmore Court recognized that the “Equal Protection Clause of the Fourteenth Amendment does not prohibit the ‘[individual invasion of individual rights.’ ” Id. at 564-65, 94 S.Ct. at 2422, quoting Civil Rights Cases, 109 U.S. 3, 11, 3 S.Ct. 18, 21, *93827 L.Ed. 835 (1883). The Court stated that the equal protection clause “does proscribe, however state action ‘of every kind’ that operates to deny any citizen the equal protection of the laws.” Id.
Based upon the reasoning in Gilmore, the State of Tennessee cannot fund high school athletic programs, yet delegate decisions concerning athletic eligibility to a judgment-proof non-State entity so as to escape their duty to protect the rights of handicapped athletes. Thus, if the TSSAA currently engages in practices which discriminate against handicapped high school athletes, it would seem that a complaining party could state a valid claim against the State and the TSSAA (as the State’s agent) under the EHA or under one of the other federal or state anti-discrimination statutes. However, because the Crockers have failed to state this or any other valid claim under the EHA, I concur in the majority’s decision to dismiss the action.